Citation Nr: 0825212	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
peptic ulcers claimed as secondary to medication prescribed 
by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the VA.

The veteran participated in a Decision Review Officer hearing 
in November 2005.  A transcript of that proceeding has been 
associated with the veteran's claims file.

This claim was previously remanded by the Board in June 2006 
and May 2007 for additional evidentiary development.

In June 2006, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.  The Board is obligated by law to 
ensure that the RO/AMC complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran has alleged that he developed peptic ulcers as a 
result of medications prescribed by VA.  Title 38, United 
States Code, § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or training and 
rehabilitation, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
These amendments apply to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Since the veteran filed this claim in September 2002, the 
amended version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the veteran must show that the proximate cause of his 
peptic ulcers was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question.

The May 2007 Board remand very clearly requested the VA 
examiner to express an opinion as to whether the failure of 
VA to prescribe a proton pump inhibitor (PPI) or Misoprostol 
in 1998, rather than Naproxen, was indicative of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA of 
furnishing (or failing to furnish) the hospital care, medical 
or surgical treatment, or examination; or an event not 
reasonable foreseeable.  The examiner was then requested to 
cite to specific evidence in the claims file to support this 
conclusion.

The opinion provided by the VA examiner in February 2008 was 
unclear, unsupported and rife with grammatical errors to the 
point of necessitating this remand.  The VA examiner stated 
the following:

"Peptic ulcer disease [PUD] is less 
likely as not (less than 50/50 
probability) caused by or a result of 
Failure of VA to prescribe a PPI or 
Misoprostol to prevent PUD is indicative 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing (or failing to furnish) 
the hospital care, medical or surgical 
treatment of examination; or an event 
not reasonably foreseeable."

The rationale provided for this unclear statement did not 
address the question posed by the Board.  The examiner noted 
that the veteran was prescribed Ranitidine twice daily; 
however, extensive review of the claims file reveals that the 
veteran was first prescribed Ranitidine in November 2001, 
substantially later than the development of his peptic ulcers 
in 1998.  This matter must be returned to the AMC to clarify 
this opinion and to provide sound rationale for any 
conclusion reached.

VA has a duty to assist veterans in the pursuit of their 
claims.  It is clear that this duty was not fulfilled in this 
case.  The Board has remanded this claim twice for additional 
evidentiary development and clarification, which has not yet 
been accomplished.  

As the United States Court of Appeals for Veterans Claims 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claim must be remanded for 
another VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a new VA 
medical opinion regarding the veteran's 
claim for benefits under 38 U.S.C.A. 
§ 1151.  The reviewer should thoroughly 
review the veteran's claims file in 
conjunction with providing the medical 
opinion and note this has been 
accomplished in the examination report.  
The reviewer should express an opinion 
as to whether the failure of VA to 
prescribe a PPI or Misoprostol to 
prevent peptic ulcer disease which 
occurred in 1998, is indicative of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; or, 
an event not reasonably foreseeable.  
The reviewer should cite to the 
specific evidence in the claims file in 
providing this conclusion.  The 
reviewer should also address the fact 
that the veteran was prescribed 
Naproxen in January 1998 and was not 
prescribed Ranitidine until much later 
(2001).  The veteran may be recalled 
for examination, if deemed necessary.

2.  The AMC must comply with the Board's 
directives.  See Stegall, supra.  The 
AMC must ensure that the VA medical 
opinion provided is clear, concise and 
answers the questions asked prior to 
returning this claim to the Board.

3.  After completion of the above and 
any additional development the AMC may 
deem necessary, the AMC should review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

